EXECUTION VERSION


Exhibit 10.3
GUARANTY
This GUARANTY (this “Guaranty”) is executed and delivered as of the 20th day of
September, 2019 by Caesars Resort Collection, LLC, a Delaware limited liability
company (“Guarantor”) for the benefit of IC 3700 Flamingo Road Venture LLC, a
Delaware limited liability company (“Buyer Obligee”), and, following its
formation in accordance with the terms of the Purchase Agreement (as defined
below), IC 3700 Flamingo Road LLC, a Delaware limited liability company
(“Property Owner Obligee” and together with Buyer Obligee, individually and
collectively, “Obligee”).
RECITALS
A.    Rio Properties, LLC (“Primary Obligor”), in its capacity as seller and
Buyer Obligee, in its capacity as buyer, have entered into that certain Purchase
and Sale Agreement and Joint Escrow Instructions dated as of the date hereof (as
may be amended, restated, supplemented, waived or otherwise modified from time
to time, the “Purchase Agreement”).
B.    Primary Obligor, in its capacity as tenant, and Property Owner Obligee, in
its capacity as landlord intend to enter into that certain Lease Agreement to be
dated as of the Closing Date (as may be amended, restated, supplemented, waived
or otherwise modified from time to time, the “Lease”, and, together with the
Purchase Agreement “Guaranteed Documents”).
C.    Guarantor is an affiliate of Primary Obligor, will derive substantial
benefits from the Guaranteed Documents and acknowledges and agrees that this
Guaranty is given in accordance with the requirements of the Guaranteed
Documents and that Obligee would not have been willing to enter into the
Guaranteed Documents unless Guarantor was willing to execute and deliver this
Guaranty.
D.    All capitalized terms used and not otherwise defined herein shall have the
same meanings given to such term in the Purchase Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of Obligee entering into the Guaranteed
Documents with Primary Obligor, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor agrees as
follows:
1.    Guaranty. Guarantor hereby unconditionally and irrevocably guarantees, as
a primary obligor and not merely as a surety, (a) the payment when due of all
Rent (as defined in the Lease) and all other sums payable by Primary Obligor
under the Lease, (b) the faithful and prompt performance when due of each and
every one of the terms, conditions and covenants to be kept and performed by
Primary Obligor under the Lease, (c) the return of the Deposit to Buyer where
Buyer is entitled to receive the Deposit pursuant to the terms of the Purchase
Agreement, (d) the payment of all sums and the performance of all obligations
expressly surviving Closing under the Purchase Agreement, including, without
limitation, if applicable, the refund of any transfer tax in connection with the
transfer of the Property pursuant to Section 4.2 of the Purchase Agreement and
(e) the payment of all sums and the performance of all obligations of Property
Owner Obligee up to and until the Closing Date (collectively, the
“Obligations”). In the event of the failure of Primary Obligor to perform any of
the Obligations, Guarantor shall forthwith perform or cause to be performed such
Obligation in accordance with the provisions of the Guaranteed Documents to be
performed by Primary Obligor thereunder, and pay all reasonable out-of-pocket
costs of collection or enforcement that may result from the non-performance
thereof as provided in Section 15(f) hereof. As to the Obligations, Guarantor’s
liability under this Guaranty is without limit except (a) as provided in Section
13 hereof and (b) that, notwithstanding anything herein to the contrary,
Guarantor shall not be liable for any consequential, speculative or punitive
damages under this Guaranty. Guarantor agrees that its guarantee provided herein
constitutes a guarantee of payment when due and not of collection.
2.    Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect notwithstanding:
(a)    any amendment or, modification of any Guaranteed Documents, or extension
of the Lease pursuant to its terms;
(b)    any compromise, release, consent, extension, indulgence or other action
or inaction in respect of any terms of the Guaranteed Documents or any other
guarantor;
(c)    any exercise or non-exercise by Obligee of any right, power or remedy
under or in respect of the Guaranteed Documents, or any waiver of any such
right, power or remedy;
(d)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Primary Obligor or any other guarantor;
(e)    any limitation of Primary Obligor’s liability under the Guaranteed
Documents or any limitation of liability thereunder which may now or hereafter
be imposed by any statute, regulation or rule of law, or any illegality,
irregularity, invalidity or unenforceability, in whole or in part, of the
Guaranteed Documents or any term thereof;
(f)    any sale, lease, or transfer of any or all of the assets of Primary
Obligor to any other Person other than to Obligee;
(g)    any extensions of time for performance under the Guaranteed Documents;
(h)    the release of Primary Obligor from performance or observation of any of
the agreements, covenants, terms or conditions contained in the Guaranteed
Documents by operation of law or otherwise;
(i)    the failure to give Guarantor any notice of acceptance, default or
otherwise;
(j)    any other guaranty now or hereafter executed by Guarantor or anyone else
in connection with the Guaranteed Documents;
(k)    any rights, powers or privileges Obligee may now or hereafter have
against any other Person; or
(l)    any other circumstances, whether or not Guarantor had notice or knowledge
thereof.
3.    Primary Liability. The liability of Guarantor with respect to the
Guaranteed Documents shall be primary, direct and immediate, and Obligee may
proceed against Guarantor: (a) prior to or in lieu of proceeding against Primary
Obligor, its assets, any security deposit, or any other guarantor; and (b) prior
to or in lieu of pursuing any other rights or remedies available to Obligee. All
rights and remedies afforded to Obligee by reason of this Guaranty or by law are
separate, independent and cumulative, and the exercise of any rights or remedies
shall not in any way limit, restrict or prejudice the exercise of any other
rights or remedies.
In the event of any default under the Guaranteed Documents, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Primary
Obligor is joined therein or a separate action or actions are brought against
Primary Obligor. Obligee may maintain successive actions for other defaults.
Obligee’s rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any such action or by any number of successive actions
until and unless all indebtedness and Obligations the payment and performance of
which are hereby guaranteed have been paid and fully performed.
4.    Obligations Not Affected. In such manner, upon such terms and at such
times as Obligee in its sole discretion deems necessary or expedient, and
without notice to Guarantor, Obligee may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Lease; or (c) release Primary Obligor by consent to any assignment (or
otherwise) as to all or any portion of the Obligations hereby guaranteed. Any
exercise or non‑exercise by Obligee of any right hereby given Obligee, dealing
by Obligee with Guarantor or any other guarantor, Primary Obligor or any other
Person, or change, impairment, release or suspension of any right or remedy of
Obligee against any Person including Primary Obligor and any other guarantor
will not affect any of the Obligations of Guarantor hereunder or give Guarantor
any recourse or offset against Obligee.
5.    Waiver. Guarantor hereby waives and relinquishes the following rights and
remedies accorded by applicable law to sureties and/or guarantors and agrees not
to assert or take advantage of any such rights or remedies:
(a)    any right to require Obligee to proceed against Primary Obligor or any
other Person or to pursue any other remedy in Obligee’s power before proceeding
against Guarantor or to require that Obligee cause a marshaling of Primary
Obligor’s assets;
(b)    any defense that may arise by reason of the incapacity or lack of
authority of any other Person or Persons;
(c)    notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Primary
Obligor, Obligee, any creditor of Primary Obligor or Guarantor or on the part of
any other Person whomsoever under this or any other instrument in connection
with any obligation or evidence of indebtedness held by Obligee or in connection
with any obligation hereby guaranteed;
(d)    any defense based upon an election of remedies by Obligee which destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor to proceed against Primary Obligor for reimbursement, or both;
(e)    any duty on the part of Obligee to disclose to Guarantor any facts
Obligee may now or hereafter know about Primary Obligor, regardless of whether
Obligee has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Primary
Obligor and of all circumstances bearing on the risk of non-payment or
non-performance of any Obligations or indebtedness hereby guaranteed;
(f)    any defense arising because of Obligee’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code;
(g)    any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
(i) all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by law now or hereafter in
effect and any requirement or notice of acceptance of this Guaranty or any other
notice to which the undersigned may now or hereafter be entitled to the extent
such waiver of notice if permitted by applicable law.
6.    Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of the Primary Obligor and
each other Guarantor, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
Guarantor assumes and incurs hereunder and agrees that the Obligee will not have
any duty to advise Guarantor of information regarding such circumstances or
risks.
7.    No Subrogation. Until all Obligations of Primary Obligor under the
Guaranteed Documents have been satisfied and discharged in full, Guarantor shall
have no right of subrogation and waives any right to enforce any remedy which
Obligee now has or may hereafter have against Primary Obligor.
8.    Agreement to Pay; Subordination. Without limitation of any other right of
the Obligee at law or in equity, upon the failure of Primary Obligor to pay any
Obligation when and as the same shall become due, Guarantor hereby promises to
and will forthwith pay, or cause to be paid, to the Obligee in cash the amount
of such unpaid Obligation. Upon payment by Guarantor of any sums to the Obligee
as provided above, all rights of Guarantor against the Primary Obligor or any
other guarantor arising as a result thereof by way of subrogation, contribution,
reimbursement, indemnity or otherwise shall be subject to the limitations set
forth in this Section 8. If for any reason whatsoever Primary Obligor now or
hereafter becomes indebted to Guarantor or any Affiliate of Guarantor, such
indebtedness and all interest thereon shall at all times be subordinate to
Primary Obligor’s obligation to Obligee to pay as and when due in accordance
with the terms of the Guaranteed Documents the guaranteed Obligations, it being
understood that Guarantor and each Affiliate of Guarantor shall be permitted to
receive payments from the Primary Obligor on account of such obligations except
during the continuance of an Event of Default (as defined in the Lease) or a
default under the Purchase Agreement (such default or an Event of Default,
collectively an “Event of Default”) relating to failure to pay amounts due under
the Guaranteed Documents. During any time in which an Event of Default relating
to failure to pay amounts due under the Guaranteed Documents has occurred and is
continuing under the Guaranteed Documents (and provided that Guarantor has
received written notice thereof), Guarantor agrees to make no claim for such
indebtedness that does not recite that such claim is expressly subordinate to
Obligee’s rights and remedies under the Guaranteed Documents.
9.    Application of Payments. With respect to the Guaranteed Documents, Obligee
shall apply any or all payments or recoveries following the occurrence and
during the continuance of an Event of Default from Primary Obligor in such
manner and order of priority as Guarantor may determine with respect to any of
the Obligations.
10.    Guaranty Default. Upon the failure of Guarantor to pay the amounts
required to be paid hereunder when due following the occurrence and during the
continuance of an Event of Default, Obligee shall have the right to bring such
actions at law or in equity, including appropriate injunctive relief, as it
deems appropriate to compel payment.
11.    Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Obligee, hereby confirms that it is the intention of all such
Persons that the guarantees provided herein and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of Guarantor hereunder. To effectuate the foregoing intention, Obligee hereby
irrevocably agrees that the obligations of Guarantor under this Guaranty shall
be limited to the maximum amount as will result in such obligations not
constituting a fraudulent transfer or conveyance.
12.     Net Worth/Liquidity.
(a)    From the Effective Date until all of the Obligations have been paid in
full or this Guaranty has terminated by its terms, (i) Guarantor shall maintain
a minimum Net Worth of $1,000,000,000 and a minimum Liquidity of $100,000,000
(the “Guarantor Financial Covenant Requirement”) and (ii) Guarantor shall not
sell, pledge, mortgage or otherwise transfer any of its assets, or any interest
therein, if such transaction would cause a breach of the Guarantor Financial
Covenant Requirement.
(b)    From and after the Effective Date until all of the Obligations have been
satisfied in full or this Guaranty has terminated by its terms, Guarantor shall
deliver to Obligee within thirty (30) days after the end of each of Guarantor’s
fiscal quarters a certificate, signed by a duly authorized chief financial
officer of Guarantor solely in such officer’s capacity as an officer of
Guarantor and not in his or her personal capacity (with delivery of a scanned
pdf copy of such certificate by email being sufficient for purposes of this
Section 12(b)), (i) certifying that the Guarantor is in compliance with the
Guarantor Financial Covenant Requirement as of the end of such fiscal quarter
and (ii) attaching a copy of the unaudited financial statements of Guarantor as
of the end of such fiscal quarter; provided, however, (A) to the extent audited
financial statements of Guarantor have been prepared, such audited financial
statements shall be attached thereto and (B) to the extent Obligee, for purposes
of complying with its financing documents, requires additional financial
reporting, Guarantor will use good faith efforts to accommodate Obligee’s
requests for such additional financial reporting and Obligee shall reimburse
Guarantor for any reasonable out-of-pocket costs incurred in connection
therewith.
(c)    As used herein, (i) “Net Worth” means, as of a given date, (A)
Guarantor’s total assets as of such date (exclusive of any interest in the
Property or the Property Lease) determined based on GAAP less (B) Guarantor’s
total liabilities (taking into consideration contingent liabilities) as of such
date, determined under GAAP, (ii) “Liquidity” mean, as of any date of
determination, the sum of (A) Qualifying Credit Availability as of such date,
and (B) the aggregate amount of Unrestricted Cash as of such date, (iii)
“Qualifying Credit Availability” shall mean, at any time, the aggregate
principal amount of the undrawn commitments under the Qualifying Credit
Agreement at such time; provided that (x) the applicable conditions to borrowing
set forth in the Qualifying Credit Agreement with respect to such undrawn
commitments shall be satisfied at such time and (y) there is at least twelve
(12) months of term remaining at such time, (iv) “Qualifying Credit Agreement”
means any revolving credit agreement that, in each case, is from a third party
lender or lenders and no “default”, “event of default” or other event exists
thereunder that would prohibit Guarantor’s ability to drawn on such undrawn
commitments, and (v) “Unrestricted Cash” means any cash or cash equivalents that
would not constitute restricted cash under GAAP.
13.     Termination. Any Guarantor shall have no further obligations with
respect to any of the Obligations arising under any of the Guaranteed Documents
following the one year anniversary of the termination or expiration of the term
of the Lease or the Purchase Agreement (as applicable) (the “Termination Date”)
and this Guaranty shall automatically terminate on the Termination Date, or, if
earlier, upon the termination of the Primary Obligor’s obligations thereunder;
provided, however, that if a claim is made by Obligee under this Guaranty prior
to the Termination Date, such claim shall survive the Termination Date until
such claim has been resolved.
14.     Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:
To Guarantor:
Caesars Resort Collection, LLC
c/o Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: Eric Hession
Facsimile No.: (702) 407-6420




With a copy to:
(that shall not
constitute notice)
Caesars Resort Collection, LLC
c/o Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Facsimile No.: (702) 407-6418


corporatelaw@caesars.com


Brownstein Hyatt Farber Schreck, LLP
100 North City Parkway, Suite 1600
Las Vegas, Nevada 89106
Attention: Angela Otto
Facsimile No.: (702) 382-8135


Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Jodi A. Simala
Facsimile No.: (312) 706-8436




To Obligee:
IC 3700 Flamingo Road LLC
c/o Imperial Companies
888 Seventh Avenue
27th Floor
New York, NY 10019
Attention: Tom Ellis
Facsimile No.: (212) 894-7907




IC 3700 Flamingo Road Venture LLC
c/o Imperial Companies
888 Seventh Avenue
27th Floor
New York, NY 10019
Attention: Tom Ellis
Facsimile No.: (212) 894-7907
 
 
And with copy to
(which shall not
constitute notice):
Imperial Companies
888 Seventh Avenue
27th Floor
New York, NY 10019
Attention: Tom Ellis
Facsimile No.: (212) 894-7907


Milbank LLP
55 Hudson Yards
New York, NY 10001
Attention: Kevin J. O’Shea
Facsimile No.: (212) 822-5254


Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attention: Deborah Conrad
Facsimile No.: (213) 629-5063



or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such notice was received at the number specified above or
in a notice to the sender.
15.    Miscellaneous.
(a)    No term, condition or provision of this Guaranty may be waived except by
an express written instrument to that effect signed by Obligee. No waiver of any
term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No term, condition or provision of this Guaranty may be
amended or modified with respect to Guarantor except by an express written
instrument to that effect signed by Obligee and Guarantor to which such
amendment or modification is to be effective.
(b)    If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
(c)    This Guaranty and all disputes between the parties hereto under or
related to this Guaranty or the facts and circumstances leading to its
execution, whether in contract, tort or otherwise, shall be governed by and
construed in accordance with the laws of the State of Nevada, applicable to
contracts executed in and to be performed entirely within the State of Nevada,
without regard to the conflicts of laws principles thereof.
(d)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Nevada state court, or federal court of the United States of America, in each
case, sitting in Clark County, Nevada, and any appellate court from any thereof,
in any proceeding arising out of or relating to this Guaranty or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereto hereby irrevocably and unconditionally (i) agrees not
to commence any such proceeding except in such courts, (ii) agrees that any
claim in respect of any such proceeding may be heard and determined in such
Nevada state court or, to the extent permitted by law, in such federal court, in
each case sitting in Clark County, Nevada, (iii) waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceeding in any such Clark
County, Nevada State or federal court, (iv) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such Clark County, Nevada state or Federal
court, and (v) to the extent such party is not otherwise subject to service of
process in the State of Nevada, agrees that delivery of a notice to it in
accordance with Section 14 shall constitute acceptance of legal process and
agrees that service made by such means shall have the same legal force and
effect as if served upon such party personally within such state. Each of the
parties hereto agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(e)    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15(e). THIS
SECTION SHALL SURVIVE ANY TERMINATION OF THIS GUARANTY.
(f)    In the event that it is necessary for either party to this Guaranty to
resort to an attorney in order to enforce the provisions of this Guaranty, the
prevailing party shall be entitled to an award of reasonable out-of-pocket
attorney’s fees and costs. The provisions of this Section 15(f) shall survive
any termination of this Guaranty.
(g)    Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Guaranteed Documents; and (iii) further represents that
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against Guarantor or Obligee, and as a whole, giving
effect to all of the terms, conditions and provisions hereof.
(h)    Except as provided in any other written agreement now or at any time
hereafter in force between Obligee and Guarantor, this Guaranty shall constitute
the entire agreement of Guarantor with Obligee with respect to the subject
matter hereof, and no representation, understanding, promise or condition
concerning the subject matter hereof will be binding upon Obligee or Guarantor
unless expressed herein.
(i)    All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Obligee and to the benefit of
Obligee’s successors and assigns, including any lender of Obligee that is the
beneficiary of a collateral assignment of this Guaranty.
(j)    Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in the Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.
(k)    This Guaranty may be executed in any number of counterparts, each of
which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.


[Signature Page to Follow]



EXECUTED as of the date first set forth above.
GUARANTOR:
CAESARS RESORT COLLECTION, LLC,
a Delaware limited liability company        


By:     /s/ Eric Hession            
Name:     Eric Hession            
Its:     Chief Financial Officer        


1

